809 F.2d 785Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Morris E. GOODMAN, Melvin Friedman, Paul M. Lipkin andAllen Cahill, Appellants.
No. 86-3952.
United States Court of Appeals, Fourth Circuit.
Argued July 14, 1986.Decided Jan. 8, 1987.

Before RUSSELL, PHILLIPS, and CHAPMAN, Circuit Judges.
Paul Lipkin (Goldblatt, Lipkin, Cohen, Anderson, Jenkins & Legum, P.C. on brief) for appellants.
PER CURIAM:


1
This appeal arises from the same bankruptcy proceeding whose historical background and procedural course is described in Goodman v. Denton, --- F.2d --- (1986), No. 85-1783 (4th Cir.  Dec. ---, 1986), also decided this day.  Specifically, this appeal is from the order described in footnote 5 of that opinion, see id. at ---, slip op. at 9.


2
We hold that the order, which directed the disposition of the proceeds of the settlement of the debtor's state tort claim, is invalid for the same reasons the orders considered in No. 85-1783 were held invalid.  For the reasons expressed in No. 85-1783, we therefore vacate the order and remand to the district court for remand to the bankruptcy ocurt for further proceedings consistent with our opinion in No. 85-1783.


3
SO ORDERED.